ORDER

PER CURIAM.
Plaintiffs, Nancy and Daryl Hailey, appeal from an adverse judgment in their action for personal injuries. We have reviewed the briefs of the parties and the record in this jury-tried case and find the evidence in support of the verdict is not insufficient and no error of law appears. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the reasons for this order.
The judgment is affirmed in accordance with Rule 84.16(b).